       Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 1 of 8




                                                                               JUN 17 2019
                       IN THE UNITED STATES DISTRICT COURT                    SUSAN Y^SO£HG^
                     for the northern district ofcauformia cw

Civil Action No. 19-cv-0l297-TSH.

THOMAS HAYES,
        Plaintiff,


V.




FACEBOOK,
        Defendant.




               motion for summary judgement under rule 56 (c)


 COME NOW Plaintiff, Thomas Hayes, and moves for summary judgement pursuant to Fed
 R. Civ. P. 56(c) on claim one and for the reliefrequested in Plaintiffs complamt.

     ri AIMS ANn RF.I IF.F UP^IN WHICH Jl FnnMENT IS SOUGHT


     A. Plaintiff is entitled to Summary Judgment on Claim 1: Libel, Cal Civ Code 45 and
     accompanying codes as plead.
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 2 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 3 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 4 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 5 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 6 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 7 of 8
Case 3:19-cv-01297-TSH Document 78 Filed 06/17/19 Page 8 of 8
